DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 46 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With regard to Claim 46, the claim requires the at least one washing fraction containing the at least one cannabinoid compound purified from the one or more additional compounds. However, Claim 46 is dependent on Claim 31, which requires that it is the at least one elution fraction that contains the at least one cannabinoid compound purified from the one or more additional compounds. Therefore, Claim 46 does not include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 37, 41, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”). 
With regard to Claim 25, Black discloses systems and methods to extract various compounds from raw cannabis oil (C2/L5-9). Black discloses a method for the chromatographic purification of at least one cannabinoid compound, wherein the method comprises a main purification stage comprising a step of injecting an initial mixture comprising the at least one cannabinoid compound and one or more additional compounds onto a main stationary phase comprising silica particles (C2/L12-30, C12/L46-59, cannabis purification performed by injecting cannabis oil sample into  normal phase particulate silica stationary phase column; C3/L66-C4/L21, C10/L16-26, C10/L38-59, methods may be used to purify individual components of cannabis oil including delta-9-tetrahydrocannabinol (delta-9-THC), cannabidiol (CBD), and cannabinol (CBN)). 
Black discloses performing an elution with an elution solution and collecting at least two elution fractions, wherein the elution solution is a mixture of an alkane and an alcohol and wherein the elution is performed in an isocratic mode (C4/L32-45, C4/L50-61, C4/L62-67, elution solvent in normal phase separation may be binary solvent system, with solvent A being an alkane [hexane, pentane, heptane] and solvent B being 
Black discloses at least one of the elution fractions containing the at least one cannabinoid compound purified from the one or more additional compounds, and at least one other of the elution fractions containing at least one of the one or more additional compounds (C3/L66-C4/L21, C10/L16-26, C10/L38-59, C14/L31-37, one through n fractions may be collected from the column, methods may be used to purify individual components of cannabis oil from each other including delta-9-THC, CBD, and CBN).
However, Black is silent to the silica particles comprising amino and/or diol groups.
SiliCycle discloses that primary cannabinoids of interest are THC, CBD, and CBN (Page 1). SiliCycle discloses that SiliaChrom HPLC columns are made from extremely pure silicas and are well known for their high efficiency and resolution capacity (Page 6). SiliCycle discloses that the SiliaChrom phase of Plus Amino are one of their clients’ favorites for cannabis analysis and purification (Page 6).
Alternatively, Sorbent Technologies offers the most complete selection of bonded phase silica gels (Page 1). Sorbent Technologies discloses that silica gels functionalized with amino or diol groups are known in the art for use with organic solvents in normal phase (Page 2). Furthermore, Sorbent Technologies discloses that silica gels functionalized with diol groups are useful for separation of alkaloids from plants (Page 2). As shown from at least Pacifici et al, THC and other cannabis 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the silica particles of Black to comprise amino and/or diol groups, as taught by SiliCycle or Sorbent Technologies, since silica gels functionalized with amino and/or diol groups are preferred for cannabis analysis and purification.
With regard to Claim 37, Black discloses further comprising a preliminary purification stage before the main purification stage, said preliminary purification stage comprising the steps of putting a preliminary mixture comprising the at least one cannabinoid compound, the one or more additional compounds and one or more further compounds in contact with a preliminary stationary phase and collecting at least one liquid fraction enriched in the at least one cannabinoid compound and the one or more additional compounds and depleted in the further compounds, said at least one liquid fraction providing the initial mixture (C12/L11-21, both the crude starting cannabis oil or one or more fractions thereof may be isolated and/or purified by preparative chromatography). 
With regard to Claim 41, Black discloses wherein the initial mixture is a cannabis extract and wherein the at least one cannabinoid compound is selected from CBD, delta-9-THC, or CBN (C3/L66-C4/L21, C10/L16-26, C10/L38-59).
With regard to Claim 43
With regard to Claim 45, Black discloses wherein the at least one elution fraction containing the last one cannabinoid compound purified from the one or more additional compounds further comprises a weight proportion of the one or more additional compounds which is less than 5% relative to the amount of the one or more additional compounds present in the initial mixture (C3/L66-C4/L21).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”), as applied to the claims above, and in further view of GE Healthcare Bio-Sciences AB (“AxiChrom™ columns”).
With regard to Claim 12, modified Black discloses all the limitations in the claims as set forth above. Black is directed to methods to extract various compounds from raw cannabis oil on a commercial or large scale (C2/L5-9, C1/L32-33, C13/L65-67). However, modified Black is silent to the method which is carried out in an installation chosen from a single column installation, or a multi-column installation having a total bed length smaller than 100 cm.
GE Healthcare Bio-Sciences AB, herein known as GE, discloses that the AxiChrom column platform is a revolutionary concept in column chromatography, and simplifies column handling at all scales, from pilot to large scale production (Page 1). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of modified Black to be carried out in an installation chosen from a single column installation, or a multi-column installation having a total bed length smaller than 100 cm, as taught by GE, in order to prepare THC from Cannabis plant at large scale production.
Claims 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”), as applied to the claims above, and in further view of Dryburgh et al (“Cannabis contaminants: sources, distribution, human toxicity and pharmacologic effects”) and Shah et al (US 2018/0259494).
With regard to Claim 32, modified Black discloses all the limitations in the claims as set forth above. However, modified Black is silent to wherein the one or more additional compounds from which the at least one cannabinoid compound has been purified from comprises pesticides and/or growth regulators.
Dryburgh et al (Dryburgh) discloses that common cannabis contaminants include microbes, heavy metals, and pesticides (Abstract). Dryburgh discloses that a majority of legalized cannabis products contained significant quantities of pesticides including 
Shah discloses the determination of pesticides such as polar pesticides using chromatography (Abstract). Shah discloses that the polar pesticides are sufficiently retained and resolved to allow for multiple polar pesticide determinations in a single analysis (Abstract). 
Shah discloses that the stationary phase material can include inorganic/organic hybrid particles ([0010]). One of ordinary skill would note that silica stationary phase particles is an example of inorganic stationary phase particles. Shah discloses that the stationary phase can include amine and diol functional groups ([0010]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the one or more additional compounds of modified Black comprises pesticides and/or growth regulators, as taught by Dryburgh, since a majority of legalized cannabis products contains significant quantities of pesticides. Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to purify the at least one cannabinoid compound from the one or more additional compounds comprising pesticides and/or growth regulators, as taught by Dryburgh and Shah, since these pesticides include carcinogens, endocrine disruptors, as well as a variety of developmental, reproductive and neurological toxins, and since multiple polar pesticides can be resolved (i.e., eluted separately) from an inorganic stationary phase comprising amine or diol functional groups.
With regard to Claim 38, modified Black discloses all the limitations in the claims as set forth above. However, modified Black is silent to wherein the one or more further 
Dryburgh et al (Dryburgh) discloses that common cannabis contaminants include microbes, heavy metals, and pesticides (Abstract). Dryburgh discloses that a majority of legalized cannabis products contained significant quantities of pesticides including carcinogens, endocrine disruptors, as well as a variety of developmental, reproductive and neurological toxins (P2471/Pesticides).
Shah discloses the determination of pesticides such as polar pesticides using chromatography (Abstract). Shah discloses that the polar pesticides are sufficiently retained and resolved to allow for multiple polar pesticide determinations in a single analysis (Abstract). 
Shah discloses that the stationary phase material can include inorganic/organic hybrid particles ([0010]). One of ordinary skill would note that silica stationary phase particles is an example of inorganic stationary phase particles. Shah discloses that the stationary phase can include amine and diol functional groups ([0010]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the one or more further compounds of modified Black comprises pesticides and/or growth regulators, as taught by Dryburgh, since a majority of legalized cannabis products contains significant quantities of pesticides. Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to purify the at least one cannabinoid compound and one or more additional compounds from the one or more further compounds comprising pesticides .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”), as applied to the claims above, and in further view of Elsohly (US 6,365,416).
With regard to Claim 34, modified Black discloses all the limitations in the claims as set forth above. Black discloses wherein the elution solution is a mixture of an alcohol and an alkane (C4/L32-45, C4/L50-61, C4/L62-67, elution solvent in normal phase separation may be binary solvent system, with solvent A being an alkane [hexane, pentane, heptane] and solvent B being an alcohol [methanol, ethanol]). However, modified Black is silent to the elution solution having a volume mixture of alkane to alcohol from 99/1 to 50/50.
Elsohly discloses a method of preparing THC using extraction of plant material with a non-polar solvent followed by vacuum distillation and chromatography (Abstract). Elsohly discloses that column chromatography can be carried out using any known packing material including silica for normal phase operation, and that elution of the 
Elsohly discloses wherein the elution solution is a mixture of a polar solvent and a non-polar solvent, the elution solution having a volume ratio of non-polar solvent to polar solvent from 99/1 to 50/50 (C4/L8-9). The non-polar solvent may be an alkane, and the polar solvent may be an alcohol (C3/L67-C4/L6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the elution solution of modified Black to have a volume mixture of alkane to alcohol from 99/1 to 50/50, as taught by Elsohly, since such volume ratios are well known in the art of elution of silica gel normal phase chromatography using an alkane and alcohol as the elution solution.
Claims 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”).
With regard to Claim 26, Black discloses systems and methods to extract various compounds from raw cannabis oil (C2/L5-9). Black discloses a method for the chromatographic purification of at least one cannabinoid compound, wherein the method comprises a main purification stage comprising a step of injecting an initial mixture comprising delta-9-THC, CBD, and CBN onto a main stationary phase 
Black discloses performing an elution with an elution solution and collecting at least three elution fractions (C4/L32-45, C4/L50-61, C4/L62-67, elution solvent in normal phase separation may be binary solvent system, with solvent A being an alkane [hexane, pentane, heptane] and solvent B being an alcohol [methanol, ethanol]; C14/L31-37, one through n fractions may be collected from the column).
Black discloses wherein at least one of the elution fractions contains delta-9-THC, at least another of the elution fractions contains CBD, and at least yet another of the elution fractions contains CBN (C3/L66-C4/L21, C10/L16-26, C10/L38-59, C14/L31-37, one through n fractions may be collected from the column, methods may be used to purify individual components of cannabis oil from each other including delta-9-THC, CBD, and CBN).
However, Black is silent to the silica particles comprising amino and/or diol groups.
SiliCycle discloses that primary cannabinoids of interest are THC, CBD, and CBN (Page 1). SiliCycle discloses that SiliaChrom HPLC columns are made from extremely pure silicas and are well known for their high efficiency and resolution capacity (Page 6). SiliCycle discloses that the SiliaChrom phase of Plus Amino are one of their clients’ favorites for cannabis analysis and purification (Page 6).

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the silica particles of Black to comprise amino and/or diol groups, as taught by SiliCycle or Sorbent Technologies, since silica gels functionalized with amino and/or diol groups are preferred for cannabis analysis and purification.
With regard to Claim 39, Black discloses further comprising a preliminary purification stage before the main purification stage, said preliminary purification stage comprising the steps of putting a preliminary mixture comprising delta-9-THC, CBD, and CBN and one or more further compounds in contact with a preliminary stationary phase and collecting at least one liquid fraction enriched in delta-9-THC, CBD, and CBN and depleted in one or more of the further compounds, said at least one liquid fraction providing the initial mixture (C12/L11-21, both the crude starting cannabis oil or one or more fractions thereof may be isolated and/or purified by preparative chromatography).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”), as applied to the claims above, and in further view of Elsohly (US 6,365,416) and Grill (US 5,630,943).
With regard to Claim 28, modified Black discloses all the limitations in the claims as set forth above. Black discloses wherein the elution solution is a mixture of an alcohol and an alkane (C4/L32-45, C4/L50-61, C4/L62-67, elution solvent in normal phase separation may be binary solvent system, with solvent A being an alkane [hexane, pentane, heptane] and solvent B being an alcohol [methanol, ethanol]). However, modified Black is silent to the elution solution having a volume mixture of alkane to alcohol from 99/1 to 50/50.
Elsohly discloses a method of preparing THC using extraction of plant material with a non-polar solvent followed by vacuum distillation and chromatography (Abstract). Elsohly discloses that column chromatography can be carried out using any known packing material including silica for normal phase operation, and that elution of the normal phase chromatography is carried out with solvent having increasing polarity (C3/L29-C4/L9). 
Elsohly discloses wherein the elution solution is a mixture of a polar solvent and a non-polar solvent, the elution solution having a volume ratio of non-polar solvent to polar solvent from 99/1 to 50/50 (C4/L8-9). The non-polar solvent may be an alkane, and the polar solvent may be an alcohol (C3/L67-C4/L6).

However, modified Black is silent to when the method comprises a washing step, the washing solution is a mixture of an alcohol and an alkane and has a volume ratio of alkane to alcohol from 1/99 to 50/50.
Grill discloses a preparative chromatographic cyclical process (Abstract). Grill discloses that a washing solvent can be used to wash more retained components off the relevant column to be collected by the fraction collection system or rejected to waste (C4/L3-6).
Elsohly also provides an example in which an extract is run on a silica gel using a non-polar:polar elution solution and washed with methanol (C6/L40-54).
Furthermore, since Elsohly discloses that elution of the normal phase chromatography column is carried out with solvents having an increasing polarity (C3/L65-67), and the non-polar solvent may be an alkane and the polar solvent may be an alcohol (C3/L67-C4/L6), it would be obvious for the washing solution to be a mixture of an alcohol and an alkane, the washing solution having greater polarity than the most polar elution solution, in order to wash more retained components off the normal phase column (the washing solution is a mixture of an alcohol and an alkane and has a volume ratio of alkane to alcohol from 1/99 to 50/50).
.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”), as applied to the claims above, and in further view of Dryburgh et al (“Cannabis contaminants: sources, distribution, human toxicity and pharmacologic effects”) and Shah et al (US 2018/0259494).
With regard to Claim 40, modified Black discloses all the limitations in the claims as set forth above. However, modified Black is silent to wherein the one or more further compounds from which the at least one liquid fraction comprising delta-9-THC, CBD, and CBN has been purified from comprises pesticides and/or growth regulators.
Dryburgh et al (Dryburgh) discloses that common cannabis contaminants include microbes, heavy metals, and pesticides (Abstract). Dryburgh discloses that a majority of legalized cannabis products contained significant quantities of pesticides including 
Shah discloses the determination of pesticides such as polar pesticides using chromatography (Abstract). Shah discloses that the polar pesticides are sufficiently retained and resolved to allow for multiple polar pesticide determinations in a single analysis (Abstract). 
Shah discloses that the stationary phase material can include inorganic/organic hybrid particles ([0010]). One of ordinary skill would note that silica stationary phase particles is an example of inorganic stationary phase particles. Shah discloses that the stationary phase can include amine and diol functional groups ([0010]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the one or more further compounds of modified Black comprises pesticides and/or growth regulators, as taught by Dryburgh, since a majority of legalized cannabis products contains significant quantities of pesticides. Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to purify the at least one liquid fraction comprising delta-9-THC, CBD, and CBN from one or more of the further compounds comprising pesticides and/or growth regulators, as taught by Dryburgh and Shah, since these pesticides include carcinogens, endocrine disruptors, as well as a variety of developmental, reproductive and neurological toxins, and since multiple polar pesticides can be resolved (i.e., eluted separately) from an inorganic stationary phase comprising amine or diol functional groups.

Claims 31, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of Grill (US 5,630,943) and SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”).
With regard to Claim 31, Black discloses systems and methods to extract various compounds from raw cannabis oil (C2/L5-9). Black discloses a method for the chromatographic purification of at least one cannabinoid compound, wherein the method comprises a main purification stage comprising a step of injecting an initial mixture comprising the at least one cannabinoid compound and one or more additional compounds onto a main stationary phase comprising silica particles (C2/L12-30, C12/L46-59, cannabis purification performed by injecting cannabis oil sample into  normal phase particulate silica stationary phase column; C3/L66-C4/L21, C10/L16-26, C10/L38-59, methods may be used to purify individual components of cannabis oil including delta-9-tetrahydrocannabinol (delta-9-THC), cannabidiol (CBD), and cannabinol (CBN)). 
Black discloses performing an elution with an elution solution and collecting at least two elution fractions, wherein the elution solution is a mixture of an alkane and an alcohol and wherein the elution is performed in an isocratic mode (C4/L32-45, C4/L50-61, C4/L62-67, elution solvent in normal phase separation may be binary solvent system, with solvent A being an alkane [hexane, pentane, heptane] and solvent B being 
Black discloses at least one of the elution fractions containing the at least one cannabinoid compound purified from the one or more additional compounds (C3/L66-C4/L21, C10/L16-26, C10/L38-59, C14/L31-37, one through n fractions may be collected from the column, methods may be used to purify individual components of cannabis oil from each other including delta-9-THC, CBD, and CBN).
However, Black is silent to the silica particles comprising amino and/or diol groups.
SiliCycle discloses that primary cannabinoids of interest are THC, CBD, and CBN (Page 1). SiliCycle discloses that SiliaChrom HPLC columns are made from extremely pure silicas and are well known for their high efficiency and resolution capacity (Page 6). SiliCycle discloses that the SiliaChrom phase of Plus Amino are one of their clients’ favorites for cannabis analysis and purification (Page 6).
Alternatively, Sorbent Technologies offers the most complete selection of bonded phase silica gels (Page 1). Sorbent Technologies discloses that silica gels functionalized with amino or diol groups are known in the art for use with organic solvents in normal phase (Page 2). Furthermore, Sorbent Technologies discloses that silica gels functionalized with diol groups are useful for separation of alkaloids from plants (Page 2). As shown from at least Pacifici et al, THC and other cannabis compounds such as cannabidiol and cannabinol are alkaloids (Pacifici, P1555, Abstract/Background).

However, modified Black is silent to washing the main stationary phase with a washing solution and collecting one or more washing fractions, at least one of the washing fractions containing at least one of the one or more additional compounds.
Grill discloses a preparative chromatographic cyclical process (Abstract). Grill discloses that a washing solvent can be used to wash more retained components off the relevant column to be collected by the fraction collection system or rejected to waste (C4/L3-6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to wash the main stationary phase of modified Black with a washing solution and collecting one or more washing fractions, at least one of the washing fractions containing at least one of the one or more additional compounds, as taught by Grill, in order to wash and collect more retained components off the main stationary phase.
With regard to Claim 42, Black discloses wherein the initial mixture is a cannabis extract and wherein the at least one cannabinoid compound is selected from CBD, delta-9-THC, or CBN (C3/L66-C4/L21, C10/L16-26, C10/L38-59).
With regard to Claim 44.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of Grill (US 5,630,943) and SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”), as applied to the claims above, and in further view of Dryburgh et al (“Cannabis contaminants: sources, distribution, human toxicity and pharmacologic effects”) and Shah et al (US 2018/0259494).
With regard to Claim 33, modified Black discloses all the limitations in the claims as set forth above. However, However, modified Black is silent to wherein the one or more additional compounds from which the at least one cannabinoid compound has been purified from comprises pesticides and/or growth regulators.
Dryburgh et al (Dryburgh) discloses that common cannabis contaminants include microbes, heavy metals, and pesticides (Abstract). Dryburgh discloses that a majority of legalized cannabis products contained significant quantities of pesticides including carcinogens, endocrine disruptors, as well as a variety of developmental, reproductive and neurological toxins (P2471/Pesticides).
Shah discloses the determination of pesticides such as polar pesticides using chromatography (Abstract). Shah discloses that the polar pesticides are sufficiently retained and resolved to allow for multiple polar pesticide determinations in a single analysis (Abstract). 

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the one or more additional compounds of modified Black comprises pesticides and/or growth regulators, as taught by Dryburgh, since a majority of legalized cannabis products contains significant quantities of pesticides. Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to purify the at least one cannabinoid compound from the one or more additional compounds comprising pesticides and/or growth regulators, as taught by Dryburgh and Shah, since these pesticides include carcinogens, endocrine disruptors, as well as a variety of developmental, reproductive and neurological toxins, and since multiple polar pesticides can be resolved (i.e., eluted separately) from an inorganic stationary phase comprising amine or diol functional groups.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of Grill (US 5,630,943) and SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”), as applied to the claims above, and in further view of Elsohly (US 6,365,416).
With regard to Claim 35, modified Black discloses all the limitations in the claims as set forth above. Black discloses wherein the elution solution is a mixture of an alcohol and an alkane (C4/L32-45, C4/L50-61, C4/L62-67, elution solvent in normal phase separation may be binary solvent system, with solvent A being an alkane [hexane, pentane, heptane] and solvent B being an alcohol [methanol, ethanol]). However, modified Black is silent to the elution solution having a volume mixture of alkane to alcohol from 99/1 to 50/50.
Elsohly discloses a method of preparing THC using extraction of plant material with a non-polar solvent followed by vacuum distillation and chromatography (Abstract). Elsohly discloses that column chromatography can be carried out using any known packing material including silica for normal phase operation, and that elution of the normal phase chromatography is carried out with solvent having increasing polarity (C3/L29-C4/L9). 
Elsohly discloses wherein the elution solution is a mixture of a polar solvent and a non-polar solvent, the elution solution having a volume ratio of non-polar solvent to polar solvent from 99/1 to 50/50 (C4/L8-9). The non-polar solvent may be an alkane, and the polar solvent may be an alcohol (C3/L67-C4/L6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the elution solution of modified Black to have a volume mixture of alkane to alcohol from 99/1 to 50/50, as taught by Elsohly, since such volume ratios are well known in the art of elution of silica gel normal phase chromatography using an alkane and alcohol as the elution solution.
With regard to Claim 36, modified Black discloses all the limitations in the claims as set forth above.  However, modified Black is silent to the washing solution being a mixture of an alcohol and an alkane and has a volume ratio of alkane to alcohol from 1/99 to 50/50.
Grill discloses a preparative chromatographic cyclical process (Abstract). Grill discloses that a washing solvent can be used to wash more retained components off the relevant column to be collected by the fraction collection system or rejected to waste (C4/L3-6).
Elsohly discloses a method of preparing THC using extraction of plant material with a non-polar solvent followed by vacuum distillation and chromatography (Abstract). Elsohly discloses that column chromatography can be carried out using any known packing material including silica for normal phase operation, and that elution of the normal phase chromatography is carried out with solvent having increasing polarity (C3/L29-C4/L9). 
Elsohly discloses wherein the elution solution is a mixture of a polar solvent and a non-polar solvent, the elution solution having a volume ratio of non-polar solvent to polar solvent from 99/1 to 50/50 (C4/L8-9). The non-polar solvent may be an alkane, and the polar solvent may be an alcohol (C3/L67-C4/L6).
Elsohly also provides an example in which an extract is run on a silica gel using a non-polar:polar elution solution and washed with methanol (C6/L40-54).
Furthermore, since Elsohly discloses that elution of the normal phase chromatography column is carried out with solvents having an increasing polarity (C3/L65-67), and the non-polar solvent may be an alkane and the polar solvent may be 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the washing solution in the method of modified Black to be a mixture of an alcohol and an alkane and have a volume ratio of alkane to alcohol from 1/99 to 50/50, as taught by Grill and Elsohly, such that the washing solution has greater polarity than the most polar elution solution, in order to wash more retained components off the normal phase column.
Response to Arguments
Applicant’s arguments, filed 13 November 2020 and 16 December 2020, with respect to the rejections of Claim 25 under 35 USC 103 in view of Elsohly and Sorbent Technologies, as evidenced by Pacifici, and Claim 26 under 35 USC 103 in view of Elsohly, Sorbent Technologies, and Flockhart, as evidenced by Pacifici have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejections for Claims 25 and 26 are made in view of Black and SiliCycle or Sorbent Technologies, as evidenced by Pacifici.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777